Citation Nr: 0829398	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-25 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously identified as schizophrenia and 
depression, to include as due to the veteran's service-
connected keloids.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a June 2006 decision, the Board found that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder, variously identified as 
schizophrenia and depression, as due to his service-connected 
acne keloids, and remanded the reopened claim to the RO for 
further evidentiary development.  In an April 2007 decision, 
the Board denied the veteran's claim.

The veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed in April 2008 
by the VA General Counsel and the appellant, averring that 
remand was required due to VA's failure to ensure compliance 
with the terms of the Board's June 2006 remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an Order 
of April 2008, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, variously identified as schizophrenia 
and depression, and argues that his psychiatric symptoms 
variously claimed as schizophrenia/depression and an anxiety 
disorder, are due to his service-connected acne keloids of 
his scalp, face, and neck, rated 10 percent disabling, and 
acne of the back, chest, and upper arms, also rated 10 
percent disabling.

In June 2006, the Board remanded the veteran's claim, in 
pertinent part, to obtain a VA medical opinion regarding the 
etiology of his claimed disorder.  A review of the evidence 
in this case reveals that the AMC/RO did not comply with the 
directive from the Board's June 2006 remand.  See Stegall v. 
West, 11 Vet. App. at 268.  Specifically, it was requested 
that an examination be conducted by someone who had not 
previously examined the veteran, and this was not 
accomplished.

There are conflicting medical opinions in the claims files 
regarding the effect of the veteran's service-connected skin 
disability on his psychiatric disorder(s).

Medical evidence reflects, that in an August 2002 VA 
Psychology Note, Dr. M.R.R., then the veteran's treating 
psychologist, said that the veteran experienced periods of 
depression, with frustration, lowered self-esteem, and 
questions of self worth.  Dr. M.R.R. said that the veteran's 
problems appeared "closely-related to his chronic skin 
condition with exacerbation of his medical problems often 
leading to more intense [symptoms] of depression."

In June 2003, the veteran underwent VA examination at which 
time the Axis I diagnosis was psychotic disorder, not 
otherwise specified (NOS), not found on current examination, 
and the Axis II diagnosis was mixed personality disorder, 
principal diagnosis.  The examiner opined that the veteran's 
personality disorder NOS was the result of his skin disorder.

In a September 2003 Progress Note, Dr. M.R.R., now apparently 
a private practitioner, said he regularly treated the veteran 
for three years at the VA Outpatient Clinic for periods 
marked depression, anxiety, and psychotic symptoms of 
schizophrenia (although with no Axis II diagnosis of any 
personality disorder).

In an October 2003 signed statement, Dr. M.R.R. said it was 
as likely as not that the veteran's service-connected skin 
disability caused or aggravated his depression/schizophrenia.  
Dr. M.R.R. did not provide a rationale for his opinion.

But, in December 2003, the veteran was re-examined by the 
previous VA examiner who reported that the Axis I diagnosis 
was psychotic disorder, NOS, and the Axis II diagnosis was 
personality disorder, NOS.  The VA examiner opined that the 
veteran's psychotic and personality disorders, NOS, were not 
secondary to any medical condition incurred in service.  The 
VA examiner noted that the veteran had a limited capacity to 
tolerate frustration and stress and had limited resources to 
manage stress, but the Axis I diagnosis of psychotic 
disorder, NOS, did not have its real onset until 1981, as 
documented in the record.

Then, in a May 18, 2005 VA Psychology Note, the veteran's 
counseling psychologist noted the veteran's voicing of 
paranoid thoughts the content of which revolved around 
feelings of rejection from his skin disorder.  She commented 
that, while it was not possible to say the veteran's skin 
disorder "caused" his psychosis, it was clear that the two 
were connected by means of the content of the psychosis being 
the medical problem.

However, in a June 2005 memorandum, the recent VA examiner 
said that Dr. M.R.R.'s statement that the veteran's service- 
connected skin disability led to exacerbation of his 
psychiatric symptoms may be true regarding his personality 
disorder and difficulty in dealing with stress but, the VA 
examiner opined that "it is as likely as not the etiological 
agent in exacerbation of his psychotic disorder NOS." The 
examiner also opined that the veteran's psychiatric condition 
was not altered appreciably by his service-connected skin 
condition.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1997).  Additionally, when aggravation of a non-service- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2007).

The veteran argues that his service-connected skin disability 
has caused him to be depressed and anxious/schizophrenic, 
thus resulting in the psychiatric disorder. There appear to 
be conflicting opinions as to the effect of the service-
connected skin disability on the veteran's psychiatric 
disorder(s).  Although the VA psychiatric examiner found no 
relationship between a psychiatric disorder and the veteran's 
service-connected skin disability, two VA psychologists 
appear to relate the service-connected skin disability to 
psychiatric disorder(s).

In June 2006, the Board remanded the veteran's claim to 
afford him another VA examination to determine the etiology 
of any psychiatric disorder found to be present.  The Board 
specifically directed that the veteran undergo a psychiatric 
examination "by a medical specialist who has not previously 
examined him".  However, in the November 2006 VA examination 
report, the examiner said "I actually saw him and there is a 
record of this in the chart, in 1986" for "Social Security 
disability".  Thus, VA examination was completed by a 
medical specialist who previously examined the veteran, and 
does not comply with the Board's June 2006 remand directive.

As such, the Board finds that a remand of this case is 
necessary in order to fully comply with the mandate of the 
Court.  See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran is herein advised that he 
may submit any additional medical evidence 
he has in support of his claim.  

2.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from December 
2005 to the present.  With the needed 
signed authorization, the RO should 
request any additional private medical 
records identified by the veteran.  If any 
records are unavailable, a note to that 
effect should be placed in the claims file 
and the veteran and his attorney so 
advised in writing.

3.  Then, the veteran should be afforded 
an appropriate VA psychiatric examination, 
by a medical specialist who has not 
previously examined him, to determine the 
etiology of any psychiatric disorder(s) 
found to be present.  All indicated 
testing should be conducted and all 
clinical manifestations should be reported 
in detail.  Based on the examination and a 
review of the record:

a.  if a psychiatric disorder, e.g., 
schizophrenia or depression, is 
diagnosed, the medical specialist 
should assess the nature, etiology, and 
manifestations of any psychiatric 
disorder found to be present.

b.  The physician should proffer an 
opinion, with supporting analysis, as 
to the likelihood that the veteran's 
diagnosed psychiatric disorder, e.g., 
schizophrenia or depression, was caused 
by or aggravated (permanently made 
worse) by his service- connected acne 
keloid disability.  The degree of 
psychiatric disorder that would not be 
present but for the service-connected 
acne keloid disability should be 
identified.  In rendering an opinion, 
the examiner is particularly requested 
to address the opinions expressed by:

(1)  Dr. M.R.R. in the August 
12, 2002 VA treatment record 
(to the effect that the 
veteran's psychiatric 
problems appeared to be 
"closely related" to his 
chronic skin condition with 
exacerbations of his medical 
problems leading to more 
intense symptoms of 
depression noted) and the 
October 2003 signed statement 
(to the effect that it was as 
likely as not that the 
veteran's service-connected 
skin disability caused or 
aggravated his 
depression/schizophrenia); 

(2)  the VA examiner in 
December 2003 (to the effect 
that the veteran's psychotic 
and personality disorders, 
not otherwise specified, were 
not due to any medical 
condition incurred in 
service);

(3)  the veteran's VA 
counseling psychologist in a 
May 18, 2005 VA Psychology 
Note (to the effect that 
while it was not possible to 
say the veteran's skin 
disability "caused" his 
psychosis, it was clear that 
the two were connected by 
means of the content of the 
psychosis being the medical 
problem); and 

(4)  the VA examiner in a 
June 2005 memorandum (to the 
effect that the veteran's 
psychiatric disorder was not 
altered appreciably by his 
skin condition and that the 
skin condition may have led 
to exacerbation of 
psychiatric symptoms as to 
the veteran's personality 
disorder and difficulty in 
dealing with stress, but in 
the examiner's opinion, it 
was the etiological agent in 
the exacerbation of his 
psychotic disorder NOS). 
        
A rationale should be provided for 
all opinions expressed.  The 
veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for an acquired psychiatric disorder, 
variously identified as schizophrenia and 
depression, as secondary to the veteran's 
service-connected acne keloids.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




